MOTION AND PROCEDURAL RULINGOn motion of applicant, David Paul Dornette, to be allowed to sit for the July 2019 bar examination with results sealed pending this court's final determination regarding character and fitness and applicant's motion for leave to file under seal applicant's motion to be allowed to sit for the July 2019 bar examination with results sealed pending the court's final determination regarding character and fitness. Relator ordered to file responses, if any, to applicant's motions by 12:00 p.m. on July 19, 2019.